Citation Nr: 1230745	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for irritable bowel syndrome (IBS).

2.  Whether there was clear and unmistakable error (CUE) in a December 1984 rating decision denying service connection for a gastrointestinal disorder, claimed as vomiting and numbness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1979 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the Department of Veteran Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in February 2010 and September 2011 for further adjudicative action.  In a February 2012 Supplement Statement of the Case, the RO continued the denial of the claims.  The case has been returned to the Board for further appellate review.

A brief explanation of the procedural history of the Veteran's earlier effective date claim is warranted.  The claims file reflects that the Veteran's initial claim for service connection for a gastrointestinal disorder, claimed as vomiting and numbness, was implicitly denied in a December 1984 rating decision.  See Deshotel v. Nicholson, 457 F.3d 1258 (2006).  As the Veteran did not appeal that decision, the rating action became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  Later, in July 2009, the Veteran filed separate claims for service connection for IBS and a gastrointestinal disorder.  Although the Veteran filed separate claims for these disabilities, he essentially claimed that these conditions were both related to his in-service gastrointestinal symptomatology.  Case law provides that a claim for benefits includes any disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, although the RO initially adjudicated the issues as separate claims in a June 2005 rating decision, a claim for direct service connection for IBS and new and material evidence claim for vomiting and numbness, his initial 1984 claim for service connection encompassed all possible gastrointestinal disorders he attributed to his in-service symptomatology and is characterized as such in the discussion below.  

FINDINGS OF FACT

1.  In a December 1984 rating decision, the RO implicitly denied the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, claimed as vomiting and numbness.  He did not appeal that decision, so it became final and binding on him based on the evidence then of record.

2.  On July 29, 2004, the Veteran filed a petition to reopen the claim of entitlement to service connection for a gastrointestinal disorder, to include IBS and diverticulitis.  The RO granted the claim in a October 2006 rating decision and assigned an effective date of July 29, 2004, the date the Veteran filed to reopen his claim.

3.  Following the December 1984 rating decision and prior to July 29, 2004, the Veteran had not filed either a formal or informal claim for service connection for a gastrointestinal disorder.

4.  There is no undebateable error of fact or law found in the December 1984 rating decision which would change the disposition of the denial of the claim for service connection for a gastrointestinal disorder, claimed as vomiting and numbness.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date prior to July 29, 2004, for the grant of service connection for IBS.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2011).

2.  The December 1984 rating decision, which denied the Veteran's service connection claim for a gastrointestinal disorder, claimed a vomiting and numbness, did not contain a clear and unmistakable error.  38 U.S.C.A. § 7111 (Wes 2002 & Supp. 2011); 38 C.F.R. §§ 20.1400, 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (20060.  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for IBS, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).

In December 2006, the Veteran filed a timely Notice of Disagreement (NOD) to the October 2006 rating decision that granted service connection for IBS with diverticulitis, and, thus, the October 2006 decision has not become final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  It is therefore proper for the Board to adjudicate his claim for earlier effective date.  Id. Although the Veteran has not been specifically notified of the requirements necessary to establish entitlement to an earlier effective date for the grant of service connection for IBS, VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As such, and as stated above, the appropriate notice has been given in this case.

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in January and April of 2005.  The letters advised the Veteran of what evidence was required to substantiate his claim for service connection, to include the need to submit new and material evidence, and of his and VA's respective duties for obtaining evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a May 2008 Statement of the Case (SOC), the VA provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  His claim was later readjudicated in SSOCs dated in July 2011 and February 2012.

The duty to assist provisions of the VCAA has been met.  The claims file contains service treatment records, reports of post-service medical treatment, and reports of VA examinations.  

As a matter of law, the VCAA is not applicable to CUE claim.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002).

This case was remanded in February 2010 and September 2011 so that the Veteran could be afforded proper notice with regards to his CUE claim and given an appropriate period of time within which to file a substantive appeal as to this issue.  
Such was provided to the Veteran and his claims were most recently readjudicated in the February 2012 SSOC.  Thus, the AMC substantially complied with the February 2010 and September 2011 Remand directives.  See D'Aires v. Peak, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 368, 271 (1998).  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

Factual Background

The Veteran claims that an earlier effective date is warranted for the grant of service connection for his IBS disability.  As an alternative theory of establishing an earlier effective date, the Veteran claims that there is CUE in a December 1984 rating decision that denied service connection for a gastrointestinal disorder, to include vomiting and right-sided numbness.

By way of history, the Veteran initially filed a claim for service connection for daily vomiting, and right-sided numbness in August 1984.  Thereafter, his service treatment records were obtained, which revealed his in-service reports of vomiting.  The service treatment records revealed that he was treated on multiple occasions from July 1980 to June 1983 following reports of gastrointestinal symptomatology, to include vomiting, dizziness, abdominal cramps, and diarrhea.  These records show that he was diagnosed with viral syndrome with gastroenteritis, recurrent vomiting and somatization disorder in December 1982.  The Veteran reported having right-sided pain in August 1979.  A December 1983 Physical Evaluation Board (PEB) separation examination report, completed approximately four months prior to his discharge, reflects that the clinical evaluation of the Veteran's abdomen, viscera, and upper and lower extremities was normal.  The Veteran denied having frequent indigestion or any stomach, liver, or intestinal trouble on the associated December 1983 PEB separation report of medical history.

In November 1984, the Veteran underwent a VA examination in connection with his claim for service connection.  During the examination, the Veteran reported an eighteen month history of daily nausea with emesis and intermittent numbness in his right arm and leg.  The Veteran reportedly underwent numerous diagnostic tests, which did not reveal any significant abnormalities.  He stated that he was treated with anti-anxiety medication in the past, which made his symptoms nonexistent.  Following the clinical examination, the examiner determined that the Veteran's daily emesis symptomatology was most likely a functional problem, based on his reports of previously normal evaluations and his response to anti-anxiety medication.  The examiner highlighted that there was no current evidence of any anatomic or physiologic abnormalities. 

In the December 1984 rating decision, the RO noted the Veteran's in-service gastrointestinal symptomatology and his diagnosis of gastroenteritis, as documented in his service treatment records.  The RO also highlighted the findings and conclusions included in the November 1984 VA examination report.  The rating decision included a notation that the rating for the vomiting and numbness would be deferred for an "at once" psychiatric examination.  However, it appears that this notation was crossed out by RO personnel in January 1985, prior to the Veteran receiving notice of the rating decision.  Also in the rating action, the Veteran was granted and denied benefits for unrelated claims.

In January 1985, the Veteran received notice of the December 1984 rating decision and provided specific notice of the award and denial of benefits for his unrelated claims.

In a March 1985 letter, the RO informed the Veteran that his claims for service connection for vomiting and numbness were denied based on a review of the evidence.  The RO highlighted that the Veteran's report of medical examination prior to the Veteran's separation failed to show an objective chronic disorder that would account for his symptoms.

The Veteran filed claims for unrelated conditions in 2001.  In filing these unrelated claims, he did not express any intent to file a claim for service connection for a gastrointestinal disorder or request compensation benefits for a gastrointestinal condition.

On July 29, 2004, the Veteran filed claims for service connection for IBS and for a gastrointestinal condition.  In requesting benefits for these disorders, the Veteran asserted that his conditions were documented in his service treatment records.  He claimed to have experienced a continuity of symptomatology following his separation.

In a June 2005 rating decision, the RO denied the Veteran's IBS and gastrointestinal condition claims.  In denying service connection for IBS on a direct basis, the RO determined that there was no evidence showing that the Veteran had IBS in service.  The RO highlighted that the claim for a gastrointestinal disorder, previously claimed as vomiting and numbness, was previously denied in the December 1984 rating decision.  The RO denied the gastrointestinal disorder claim on the basis that new and material evidence had not been submitted to reopen the previously denied claim.  Thereafter, the Veteran filed a NOD as to the denial of his claims.

The Veteran underwent a VA digestive conditions examination in May 2006, at which time the Veteran was diagnosed with IBS with diverticulitis.  The VA examiner concluded that the Veteran's IBS was exacerbated by his service-connected anxiety and depression disability.  The examiner opined that it was at least as likely as not that the Veteran's IBS was caused by or the result of his service-connected psychiatric disability.  He further opined that it was at least as likely as not that the Veteran's diverticulitis was the result of chronic constipation caused by his IBS.

The RO awarded service connection for IBS with diverticulitis in the October 2006 rating decision based on the May 2006 VA examiner's opinions.  In granting the claim, the RO determined that this constituted a full grant of the Veteran's claims for gastrointestinal disorders, and thereby recharacterized all of his gastrointestinal disorder claims as a single issue.  The RO assigned an effective date of July 29, 2004, the date of receipt of the Veteran's last filed claim for benefits.   

Thereafter, the Veteran perfected an appeal as to the effective date assigned for the grant of service connection for his IBS disability and raised the issue of CUE in the December 1984 rating decision.

Earlier Effective Date for the Grant of Service Connection for IBS

The Veteran claims that an effective date prior to July 29, 2004, is warranted for the award of his service connection benefits for IBS.  He maintains that he filed a claimed for service connection for a gastrointestinal condition, claimed as vomiting, within a year of his discharge from the military, and he asserts that his claim was supported by his service treatment records.  Thus, the Veteran essentially asserts that the appropriate effective date for the award of his IBS disability is the day following his discharge from active duty service.

The effective date of an award, including when based on a claim to reopen following a final disallowance, is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal or informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The United States Court of Appeals for Veterans Claims (Court) has held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

VA is not required, however, to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped")).  The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.

Initially, as mentioned above, the Board notes that the RO did not explicitly deny the claim for service connection for a gastrointestinal disorder, to include vomiting and numbness, in the December 1984 rating decision.  Instead, the RO noted that the Veteran's service treatment records and post-military medical evidence failed to show objective evidence of a chronic condition attributable for the Veteran's reported symptoms.  However, in granting and denying unrelated claims for an increased rating and service connection in the December 1984 rating decision, the claim for vomiting and numbness was implicitly denied.  See Deshotel v. Nicholson, 457 F.3d 1258 (2006) (If the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run).  Moreover, the RO provided notice of the implicit denial of the Veteran's claims in a subsequent March 1985 letter.  As the Veteran did not file an appeal of the December 1984 rating decision (the March 1985 notification letter), the rating action became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  

In this case, the Veteran is not alleging that he was unaware of the December 1984 rating decision initially denying his claim for service connection for a gastrointestinal disorder.  In fact, as the basis of his argument for an earlier effective date in this case, the Veteran readily acknowledges that his initial claim for service connection was denied in 1984.  As discussed further below, he claims CUE in the December 1984 rating decision that initially denied his claim.  Additionally, the Veteran does not claim that he appealed the December 1984 rating decision.

Consequently, the December 1984 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Therefore, the earliest possible effective date the Veteran may receive, absent a showing of CUE in the December 1984 rating decision, is July 29, 2004, when he filed his request to reopen the claim for service connection for a gastrointestinal disorder.  

The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244 (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110".); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming the assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336- 37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date', the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the Veteran did not appeal the December 1984 rating decision denying his claim and did not file a petition to reopen his claim until July 29, 2004, which was granted, this is the earliest possible effective date he may receive for the eventual grant of service connection for IBS.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).  As explained above, although the Veteran sought benefits for unrelated claims in 2001, he did not request service connection benefits for a gastrointestinal disorder until July 29, 2004.  There is nothing in the Veteran's 2001 submissions or evidence dated prior to July 29, 2004, that could be construed as either a formal or informal claim for benefits for a gastrointestinal disorder.  Accordingly, as the Veteran did not file a claim to reopen until July 29, 2004, there is no basis to grant an effective date earlier than this date for the grant of service connection for his IBS disability.

The Board does not dispute that the Veteran had gastrointestinal conditions prior to filing the July 29, 2004, petition to reopen his previously denied gastrointestinal disorder claim.  But that is not the dispositive issue.  Rather, according to the applicable statute and regulation, and case law, the effective date for the grant of service connection for this condition may be no earlier than the actual date of receipt of his petition to reopen the claim- which, as stated, was not until July 29, 2004.  There simply is no legal entitlement to an earlier effective date prior to when he filed the petition to reopen the claim.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356- 57 (1995).  Accordingly, the claim must be denied.  

CUE in the December 1984 Rating Decision

The Veteran claims that there is CUE in a December 1984 rating decision that denied his claim for service connection for vomiting with numbness.  First, he claims that the RO failed to properly consider the evidence of record, as his service treatment records included numerous entries documenting that an upper gastrointestinal condition.  He essentially argues that the RO should have concluded that he had a chronic condition in service because he continued to experience gastrointestinal symptomatology following his separation.  Second, he asserts that the November 1984 VA examiner's conclusion that there was no evidence of a chronic condition or physiological gastrointestinal abnormality was in error because he actually had chronic gastrointestinal conditions at that time, to include diverticulitis and gastritis.  As his third argument, the Veteran claims that VA should have determined that his claim for service connection for a gastrointestinal disorder actually inferred claims for all potentially related conditions, to include a claim for a psychiatric disorder.  As his fourth and final argument, the Veteran claims that there is CUE because VA failed in its duty to assist by developing other inferred claims, to include a claim for a psychiatric disorder, which may have been related to his claimed vomiting and numbness disorder.  

As noted above, the RO implicitly denied the service connection claim for a gastrointestinal disorder, claimed as vomiting and numbness, in the December 1984 rating decision.  See Deshotel v. Nicholson, 457 F.3d 1258 (2006).  The RO provided notice of the denial of the Veteran's claims in the March 1985 letter.  The Veteran did not appeal the rating decision, which became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.   

In essence, a claim of CUE is a collateral attack upon an otherwise final RO rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 45 (1993).  Therefore, a Veteran who seeks retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who attempts to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 22, 231 (1991).

A determination that a prior decision involved CUE involves the following three-prong test:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebateable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE include:  (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Moreover, the Court has stated that CUE is a very specific and rare kind of "error."  It is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto, clear and unmistakable.  Fugo, 6 Vet. App. at 43-44, citing Russell v. Principi, 3 Vet. App. 310, 314 (1992) (emphasis in the original).

Therefore, in order to determine whether the December 1984 rating decision involved CUE, the Board must review the evidence that was of record at the time of that decision.  A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior unappealed decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 3 Vet. App. at 314; and Luallen v. Brown, 8 Vet. App. 92, 95 (1995)).

Having reviewed the 1984 record in light of all pertinent laws, the Board finds that the Veteran has not proven CUE in with respect to the December 1984 rating decision.  The Veteran fails in his argument that the RO did not properly consider his service treatment records reflecting the in-service treatment of what he has characterized as a "chronic" gastrointestinal condition.  In the December 1984 rating decision, the RO acknowledged that the Veteran was treated in-service for gastrointestinal symptomatology, to include vomiting.  Furthermore, a review of the evidence of record available at the time shows that the report of the Veteran's December 1983 PEB examination prior to his discharge and the November 1984 VA examination failed to show any anatomical or physical abnormalities of the gastrointestinal system.  Thus, there was no competent medical evidence of record showing that the Veteran had a chronic gastrointestinal disorder or diagnosed numbness disorder at the time of the December 1984 rating decision.  Consequently, the Board finds the RO's decision to deny service connection did not contain CUE.  That is, in the absence of competent medical evidence indicating a current disability, there was a reasonable basis to deny the Veteran's claim, even though there was an in-service treatment for relevant symptoms.  Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it).

Similarly, CUE is not found on the basis of the Veteran's second argument regarding his assertion that the November 1984 VA examiner erroneously concluded that there was no evidence of a chronic disability at the time of the December 1984 rating decision.  With this argument, the Veteran essentially maintains that the correct facts were not before VA because he suffered from diverticulitis and gastritis at the time of the rating action.  In order for there to have been CUE in this instance, the correct facts, as they were known at the time of the December 1984 rating decision, must not have been before the RO.  This has not shown to be the case, as the Veteran has failed to submit objective evidence showing that the correct facts were not of record.  Here, the Board reiterates that a review of the evidence of the December 1984 record fails to show that the Veteran was diagnosed with a chronic gastrointestinal disorder, to include diverticulitis or gastritis.  Indeed, the Veteran himself reported during the November 1984 VA examination that none of the diagnostic tests of his gastrointestinal system revealed any abnormalities.  Therefore, the Board concludes that the correct facts were before the RO at the time of the December 1984 rating decision. 

Essentially, the Veteran's initial two arguments of CUE constitute a disagreement as to how the evidence of record was weighed in the December 1984 rating decision.  As noted above, a disagreement with how the facts were weighed or evaluated is not CUE; rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell, 3 Vet. App. at 313.  In this case, the evidence indicates that the correct facts were before the adjudicator, facts which failed to show that the Veteran was diagnosed with a chronic disability in-service or prior to the December 1984 rating decision.  Thus, the Veteran's assertions in this regard does not provide basis to find CUE in the RO's December 1984 rating decision.

As for the Veteran's third argument, CUE is not found due to the alleged failure of the RO to infer a claim for service connection for any conditions that were potentially related to the Veteran's claimed gastrointestinal condition, to include any possible psychiatric disorders.  A review of the 1984 record does not show any intent of the Veteran to file a service connection claim for a psychiatric condition.  Thus, the Board finds that the Veteran's allegation of CUE with respect to the RO's alleged failure to infer a claim of service connection for all possibly related psychiatric conditions based on the medical evidence of record at that time of the December 1984 rating decision is without merit.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); 38 C.F.R. §§ 3.1(p), 3.155(a).

The Veteran's final argument also fails regarding VA's alleged failure in its duty to assist with the development of the inferred claim for service connection for a psychiatric condition.  Here, the Veteran essentially asserts that VA's duty to assist was triggered by the November 1984 VA examiner's conclusion suggesting a possible relationship between the Veteran's vomiting and his use of anti-anxiety medication.  The Veteran also highlights the notation included in the December 1984 rating decision indicating that he was to be scheduled for a VA psychiatric examination prior to the RO issuing a decision on his vomiting and numbness claim.  However, as explained above, any failure on behalf of VA to fulfill the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d).  To the extent that the RO failed to full fill the duty to assist by affording the Veteran a psychiatric examination, this cannot be the basis of CUE in the December 1984 rating decision.  

In sum, the record does not reflect that either the correct facts as they were known in December 1984 rating were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  The Veteran's contentions with reference to the weighing of evidence and the failure to fulfill the duty to assist do not constitute CUE.  In short, the Board concludes that the December 1984 rating decision constituted a reasonable exercise of judgment under the law as it then existed, and that the denial of service connection for vomiting and numbness was not clearly and unmistakably erroneous.  Accordingly, the Board has determined that CUE has not been shown in the December 1984 rating decision and the appeal is denied.



(CONTINUED ON THE NEXT PAGE)


ORDER

An effective date prior to July 29, 2004, for the grant of service connection for IBS is denied.

The December 1984 rating decision which denied service connection for a gastrointestinal disorder, claimed as vomiting and numbness, did not contain clear and unmistakable error; the claim for revision of that decision on the grounds of CUE is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


